t c summary opinion united_states tax_court joe d and maura f white petitioners v commissioner of internal revenue respondent docket no 11161-01s filed date joe d white pro_se gerald l brantley couvillion special pursuant to sec_7463 at the time the petition is not reviewable by any be cited as authority for respondent trial judgae this case was heard of the internal_revenue_code in effect was filed t the decision to be entered other court and this opinion should not unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for following concessions by the parties noted hereafter the issue remaining for decision is whether petitioners are entitled to deductions for a trade_or_business expense activity under sec_162 in excess of amounts conceded by respondent more specifically the issue is whether petitioners are entitled to deductions for car and truck expenses and home_office expenses some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of del rio texas petitioners filed a federal_income_tax return for ona form 1040a u s individual_income_tax_return on line of the return for wages salaries tips etc petitioners reported dollar_figure which included wage and salary income reflected on five forms w-2 wage and tax statement totaling dollar_figure and other income from other sources totaling dollar_figure these other sources were dollar_figure in unemployment_compensation benefits reflected on form 1099-g certain government payments and dollar_figure in self-employment_income paid to joe d white petitioner reflected on three forms 1099-misc miscellaneous income in addition on line 8a of the return petitioners reported taxable interest_income of dollar_figure petitioners did not include with their return a schedule c profit or loss from business with respect to the dollar_figure in self-employment_income nor did they claim deductions for expenses in connection with the activity or compute self- employment_taxes on the income the three sources of this income reflected on the forms 1099-misc earned by petitioner were from the following sources xprezzo caffe club llc dollar_figure villa del rio dollar_figure rio grande property management dollar_figure total dollar_figure in the notice_of_deficiency respondent determined a deficiency of dollar_figure in taxes representing self-employment taxes due under sec_1401 and allowing petitioners a deduction for one-half of the taxes under sec_164 respondent's determination however was based only on two of the forms misc identified above dollar_figure from villa del rio and dollar_figure from rio grande property management totaling dollar_figure respondent's determination failed to include the dollar_figure shown above in the deficiency determination in preparation for trial petitioners prepared and submitted to respondent an income_tax return form_1040 for on which they correctly reported their income from the various sources recited above the return included a schedule c on which petitioners reported the following income and expenses gross_income dollar_figure bxpenses car truck dollar_figure depreciation dollar_figure other expenses dollar_figure home_office dollar_figure total expenses dollar_figure net profit dollar_figure the return also included the schedule for self-employment taxes which amounted to dollar_figure elsewhere on their return petitioners claimed a deduction for one-half of the self- employment_taxes allowable under sec_164 this tax_return was admitted into evidence at trial even though the deficiency determined in the notice_of_deficiency was based only on two of the forms 1099-misc totaling dollar_figure petitioners conceded at trial that their self-employment_income totaled dollar_figure based on the three forms 1099-misc described earlier at trial respondent conceded petitioners' entitlement to a deduction for the following expenses shown on petitioners' corrected income_tax return dollar_figure of the dollar_figure in car and truck expenses dollar_figure in depreciation and dollar_figure in other expenses leaving at issue dollar_figure in car and truck expenses and dollar_figure claimed as expenses for the business use of petitioners' home for the first part of petitioner was unemployed and received the reported dollar_figure in unemployment_compensation benefits in date petitioner began working for an individual who owned three businesses which businesses issued the forms 1099-misc identified above one of the entities was a restaurant one was a bed and breakfast activity and one was a real_estate management activity involving rental apartments and houses petitioner performed a variety of services for these entities such as landscaping cutting grass gardening carpentry repairs and generally fixing things petitioner described himself as a handyman he was considered self- employed a status that respondent has not challenged respondent challenges petitioners’ entitlement to two expenses claimed by petitioners with respect to the self- employment activity the home_office expenses of dollar_figure and dollar_figure of the dollar_figure in car and truck expenses with respect to the home_office expenses petitioner used one room of his home a mobile home in connection with his activity in this room he had a computer telephone filing cabinet desk chairs etc he received no clients or customers at his home nor did he solicit business from others except for the three entities described above outside his home petitioner had a shed where he stored the equipment used in his activity petitioner did not advertise for all intents and purposes petitioner worked for the three enterprises previously discussed between assignments he was reached at home to attend to one or more of the projects that required his services however he also received assignments while he was at a work site sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a however deductions associated with a home_office are generally disallowed unless the home_office is used exclusively and regularly as the principal_place_of_business of the taxpayer petitioner contends his home was his principal_place_of_business because he was required to perform his services at three different locations he alleges that because he received his orders and directions for his services at his home his home was therefore the focal point of his activity in addition petitioner stored equipment used in his activity at his home ’ sec_280a provides that no deduction otherwise allowable shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a however provides an exception if a portion of the residence is exclusively used on a regular basis sec_7491 in certain instances places the burden_of_proof upon the commissioner the parties have not alleged that sec_7491 would be applicable in this case the court nonetheless decides this case without regard to the burden_of_proof as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a a as a place of business used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a b or in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer's trade_or_business sec_280a c where a taxpayer's business is conducted in part in the taxpayer's residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a a as the taxpayer's principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location 506_us_168 whether the functions or activities performed at the home_office are necessary to the business is relevant but not controlling and the location at which goods and services are delivered to customers generally will be regarded as the principal place of a taxpayer's business id pincite the relative importance of business activities engaged in at the home_office may be substantially outweighed by business activities engaged in at another location the supreme court has explained as follows if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer's residence where the most important functions of the business are undertaken id pincite in petitioner's situation none of his services were performed at home his services were all performed at the three business locations of his principal he received orders at those locations to perform services at one or two of the other businesses of his principal to be sure petitioner occasionally received orders at home on this record it is evident that the most important parts of petitioner's activities were performed away from his home at the business locations of his client sec_280a with respect to tax years beginning after date provides in pertinent part for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business petitioner did not establish that he conducted substantial administrative or management activities of his trade_or_business at his home except for occasional telephone calls he received at home with respect to some of his work assignments there was no other evidence presented that would satisfy the court that petitioner's home was the situs of management or administrative activity related to his activity petitioner also contended that because he stored equipment used in his business activity in a shed on his home premises such fact entitles petitioners to a home_office deduction sec_280a provides in pertinent part certain business use --subsection a shall not apply to any item to the extent such item is allocable toa portion of the dwelling_unit which is exclusively used on a regular basis---- c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer's trade_or_business however none of the expenses petitioners claimed with respect to their home_office related to the shed all of the claimed expenses related to the room in petitioners' home petitioners therefore are not entitled to a deduction for home_office expenses -- - the remaining expenses relate to petitioner's car and truck expenses as noted earlier petitioners claimed dollar_figure at trial respondent conceded petitioners' entitlement to a deduction of dollar_figure for such expenses leaving at issue dollar_figure the expenses claimed relate to petitioner's use of his vehicle in going to and from his home to each of the places where he performed his services including the use of his vehicle in going from one business place to another business place the dollar_figure respondent conceded as a car expense represents the amount respondent determined was incurred by petitioner in going from one location of his business to other locations the remainder represents petitioner's transportation_expenses to and from his home to each business location where he performed his self- employment activity the court finds it unnecessary to decide whether petitioner substantiated the amount at issue petitioner contends that because his home was his principal_place_of_business he is entitled to a deduction for car and truck expenses_incurred from his home to each place of business and his return home petitioners’ home however was not his principal_place_of_business therefore sec_262 governs in this situation asa general_rule sec_262 disallows expenses for personal living or family_expenses transportation_expenses ordinarily incurred between one's residence and one's principal_place_of_business typically referred to as commuting expenses are nondeductible personal expenses under sec_262 413_us_838 326_us_465 the expenses at issue were incurred by petitioner as commuting expenses and therefore are not deductible reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
